Spear, J.
This was an action upon a promissory note signed by Edward S. Pitman, principal, and A. I. Harvey, surety. The note was signed by Harvey before delivery to the plaintiff. The defense was the general issue with a brief statement that the defendant Harvey was an accommodation signer and that the plaintiff, the payee, in the note, extended the time of payment for the term of one year after the note became due without the knowledge or consent of the defendant Harvey. The evidence tended to support the brief statement and the jury in answer to the question whether the note was so extended, • answered in the affirmative, although the definite time of one year was not specified in the question. At the close of the charge of the presiding Justice, the defendant’s counsel said: "One other question I would like to have appear, that we also claim in defence that if the time of payment was extended by the plaintiff for a definite time, without the consent of the surety, that would discharge him.” The court declined to give the *119requested instruction and ordered the jury to return a verdict for the plaintiff. The defendant excepted to the refusal of the court to give the requested instruction and the case comes up on that exception.
Nothing appears in the evidence to show any contract between the plaintiff and the principal defendant beyond that specified in the brief statement, namely, a naked agreement to extend payment one year. There is no intimation of any new consideration for this contract. Consequently the agreement was not one which the principal could have enforced against the plaintiff. It therefore did not affect the rights of the surety. Berry v. Pullen, 69 Maine, 101; Turner v. Williams, 73 Maine, 466; Bank v. Dow, 79 Maine, 275; Bank v. Parsons, 138 Mass. 53.
These cases seem to be conclusive upon the point raised by the exceptions.

Exceptions overruled.